PER CURIAM.
Emmett Johnson Jafari appeals the district court’s order dismissing his civil action for lack of subject-matter jurisdiction. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Jafari v. Williams, No. CA-01-253-3 (E.D.Va. Aug. 1, 2001). We further deny Jafari’s motion to strike Appellees’ informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.